Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2253)

Complainant
v.

Quick N Easy Market, LLC
d/b/a Carolina A Market /
Quick N Easy Market,

Respondent.
Docket No. C-15-728
Decision No. CR3662

Date: February 23, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Quick N Easy Market, LLC d/b/a Carolina A Market / Quick
N Easy Market, at 2739 Spruill Avenue, Charleston, South Carolina 29405, and by filing
a copy of the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Carolina A Market / Quick N Easy
Market impermissibly sold cigarettes to minors and failed to verify, by means of photo
identification containing a date of birth, that a tobacco purchaser was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301
et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a
$250 civil money penalty against Respondent Carolina A Market / Quick N Easy Market.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 30, 2014, CTP served the
complaint on Respondent Carolina A Market / Quick N Easy Market by United Parcel
Service. In the complaint and accompanying cover letter, CTP explained that, within 30
days, Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Carolina A Market / Quick N Easy Market has neither filed an answer within
the time prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 6:14 p.m. on March 25, 2014, at Respondent’s business
establishment, 2739 Spruill Avenue, Charleston, South Carolina 29405, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Marlboro cigarettes to a person younger than 18 years of age. The inspector also
observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated May 22, 2014, CTP informed Respondent of the
inspector’s March 25, 2014 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

e At approximately 10:24 a.m. on August 13, 2014, at Respondent’s business
establishment, 2739 Spruill Avenue, Charleston, South Carolina 29405,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Box 100s cigarettes to a person younger than 18 years of age.

These facts establish the liability of Respondent Carolina A Market / Quick N Easy
Market under the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C.

§ 331(k). A tobacco product is misbranded if sold or distributed in violation of
regulations issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health
and Human Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of
the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229
(Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must
verify, by means of photographic identification containing a purchaser’s date of birth,
that no cigarette purchasers are younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Quick N Easy Market, LLC d/b/a Carolina A Market / Quick N Easy Market. Pursuant to
21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties after 30
days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

